DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 9, 2022.

Claim 10 has been cancelled.

The cancellation of claim 10 overcomes the previously presented objection to the drawings.

Applicant’s amendment to claims 1-4, 8, 11-13, 15-17, 19, 21 (indicated as 20 in the rejection), 23, 28, and 29 overcome the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that the spring 8 of DeCuir does not provide any limit point of movement between the mandrel 2 and housing 1 but merely applies an upward bias force against the mandrel.
6, 7 adjacent each other so that they cannot rotate, and thus move longitudinally, with respect to each other.  This is limiting movement between the first and second jarring assemblies.  When the spring is compressed the splines move out of alignment and the jarring assemblies can rotate with respect to each other which results in loading on the jar masses.

Applicant has argued, with respect to claim 27, that a shear pin would not function to limit relative movement between the mandrel and housing.
It is first noted that the entire purpose of the shear pin would be to limit relative movement between the mandrel and housing until such time as the pin is broken.  However, the rejection of claim 27 showed that it was obvious to use both a spring and a shear pin where the shear pin was used as the required lock.  A shear pin is clearly a lock until such time as it breaks.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCuir, Sr. (US 7,882,906, DeCuir).

Regarding claims 1 and 28:  DeCuir discloses a jarring apparatus Fig 1, comprising:
first 1 and second 2 jarring assemblies axially moveable relative to each other between first “upward”/ “downward” and second “intermediate” axial configurations 3:60-4:25;
a thrust assembly 8 or shear pins – 4:10-13 interposed between the first and second jarring assemblies to limit relative axial movement therebetween at the second axial configuration holds jarring assemblies adjacent each other so they cannot rotate with respect to each other and permit axial loading in one axial direction to be transferred between the first and second jarring assemblies via the thrust assembly allows the jarring assemblies to both rotate and translate relative to each other, 4:10-13; and
a jarring mass 9B/9C axially moveable within the jarring apparatus in reverse first and second directions in response to relative rotation between the first and second jarring assemblies 3:60-4:25.

Regarding claim 12:  Wherein the thrust assembly permits the first and second jarring assemblies to be rotatable relative to each other when in their second configuration 3:60-4:25.

Regarding claim 26:  The jarring apparatus further comprising a releasable rotary connection 6/7 – “releasable” in that the components are disconnected as the inner assembly translates within the first which is configurable between a connected configuration in which the first and second jarring assemblies are rotatably fixed relative to each other, and a released configuration in which the first and second jarring assemblies are rotatable relative to each other 3:60-4:25.

Regarding claim 28:  DeCuir discloses a method for providing jarring using the above disclosed jarring device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeCuir.

DeCuir discloses a thrust assembly in the form of a spring 8 or shear pins (not shown).  The inclusion of both the spring and shear pins would provide a thrust assembly as well as a releasable axial locking mechanism.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCuir to include both the spring and shear pins been able to provide the needed thrust assembly as well as a means for ensuring that the first and second jarring assemblies were not able to translate relative to each other until such time as activation of the jarring device was needed.  This would have achieved the predictable result of preventing accidental jarring motions within well and thus preventing potential damage to other, unstuck, equipment in the well.
	
Allowable Subject Matter
Claims 2-11, 13-25, 29, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest that the jarring apparatus further includes a force mechanism for biasing the jarring mass in its 

Regarding claims 3-11 and 13-25:  These claims are considered allowable due to their dependence on claim 2.

Regarding claim 29:  The prior art of record fails to disclose or suggest that the method of jarring involves establishing relative axial movement between the first and second jarring assemblies from their first axial configuration towards their second axial configuration energizes a force mechanism which functions to bias a jarring mass in a first axial direction as recited in the claimed method.

Regarding claim 30:  Claim 30 is considered allowable due to its dependence on claim 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/17/2022